Citation Nr: 1632950	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for left knee disability, to include as secondary to a lumbar spine disorder.

3. Entitlement to service connection for right knee disability, to include as secondary to a lumbar spine disorder.

4. Entitlement to service connection for bilateral hearing loss disability.

5. Entitlement to service connection for chronic right ear infection.

6. Entitlement to service connection for disability manifest by vertigo, to include secondary to right ear infection.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 until May 1981.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In July 2016, a Board hearing was held via video conference before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for left knee disability, to include as secondary to a lumbar spine disorder, entitlement to service connection for right knee disability, to include as secondary to a lumbar spine disorder, entitlement to service connection for chronic right ear infection, and entitlement to service connection for disability manifest by vertigo, to include secondary to right ear infection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is due to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for bilateral hearing loss disability, which represents a complete grant of that specific benefit sought on appeal. Thus, in regard to the Veteran's bilateral hearing loss disability, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz  is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. An August 2013 VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
60
60
LEFT
10
15
55
65
65

The Veteran's speech recognition score was 86 percent for the right ear and 80 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However, the claims folder reflects that during active service the Veteran worked as a diesel mechanic. Exposure to acoustic trauma has been conceded by VA. (See October 2013 rating decision). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record supports such a finding. Thus, the third requirement has been met.

As mentioned above, in an October 2013 rating decision VA conceded the Veteran's in-service acoustic trauma. Within the same decision, VA concluded that the Veteran's current tinnitus is related to the conceded in-service acoustic trauma. The RO service-connected the Veteran's tinnitus. The RO granted the Veteran's claim for entitlement to service connection of tinnitus in part due to an August 2013 VA medical examination report, in which the examiner opined that the Veteran's tinnitus was at least likely as not caused by or a result of his  military noise exposure. The examiner explained that tinnitus is known to be a symptom associated with hearing loss. The examiner noted the Veteran's assertion that he has experienced ringing in his ears since service. Additionally, the examiner explained that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise. In applying the August 2013 VA medical report, the Board finds that the Veteran's bilateral hearing loss, in which his service-connected tinnitus is a known symptom of, is related to the conceded in-service acoustic trauma.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss disability is granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Veteran has stated he has claimed and/or is receiving disability benefits from the Social Security Administration (SSA). (See Hearing Transcript page 5). A review of the claims file does not reflect that SSA records have associated with the claims file or obtained. The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38 C.F.R. § 3.159(c)(2) (2015). As such, the Board finds that SSA records may be useful to it in adjudicating the remaining claims on appeal, and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the claims folder reflects that the Veteran was not provided a VA examination in regard to his claimed right knee disability. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The Veteran contends that he experiences right knee pain that may be associated with an event, injury, or disease related to his active military service. 

In this case, without an adequate medical opinion in regard to the Veteran's right knee condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

2. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any of his claimed conditions; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

3. After associating all newly acquired records with the claims file, schedule the Veteran for an examination in regard to the Veteran's claim for service connection for a right knee disability with the appropriate provider. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a right knee condition, related to, or aggravated by, his active military service.

b.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (chronically worsened) by his lumbar spine condition.

c.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (chronically worsened) by a left knee condition.
 
Any opinion should include a complete rationale.

4. After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


